NUMBER 13-13-00633-CR

                             COURT OF APPEALS

                   THIRTEENTH DISTRICT OF TEXAS

                      CORPUS CHRISTI - EDINBURG


GUADALUPE DE LEON ACUNA,                                                      Appellant,

                                            v.

THE STATE OF TEXAS,                                                            Appellee.


                    On appeal from the 389th District Court
                          of Hidalgo County, Texas.



                  ORDER TO FILE APPELLATE BRIEF
               Before Justices Garza, Benavides, and Perkes
                             Order Per Curiam

       This cause is currently before the Court on appellant's second motion for extension

of time to file the brief. The clerk’s record was filed on January 27, 2014, and appellant’s

brief was originally due to be filed thirty days thereafter. See Tex. R. App. P. 38.6(a).

This Court has previously granted appellant one extension of time totaling ninety days to
file the brief, and appellant now seeks an additional sixty days, until July 28, 2014, to file

the brief.

       The Court GRANTS appellant’s second unopposed motion to file the brief and

ORDERS the Honorable O. Rene Flores to file the brief on or before July 28, 2014. The

Court looks with disfavor on the delay caused by counsel’s failure to timely file a brief in

this matter. No further extensions will be granted absent exigent circumstances.            If

counsel fails to file the brief within the specified period of time, the Court will act

appropriately to ensure that appellant's rights are protected. See id. R. 38.8(b)(4). The

Clerk of this Court is ORDERED to serve a copy of this order on the Honorable O. Rene

Flores by certified mail, return receipt requested.

                                                  PER CURIAM

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed the
10th day of June, 2014.




                                              2